Citation Nr: 1233807	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left knee condition, including as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to December 1989, as well as periods of Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Nashville, Tennessee, Regional Office (RO).

In October 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), who is no longer employed at the Board, and a transcript of the proceeding is of record.

The Board previously remanded the appeal in December 2009 and March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Veteran testified at a Board hearing in connection with his present appeal; however, the Veterans Law Judge who presided over this hearing is no longer employed at the Board.  As a matter of law, the Veteran has the right to provide testimony before the Veterans Law Judge who will decide his claim.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In a September 2012 correspondence, the Veteran indicated his desire to have a Board hearing at his local RO.  The Veteran's request for a hearing should be honored; therefore, the Board is without discretion and must remand the appeal, as to provide such opportunity.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and schedule him for a hearing before a Veterans Law Judge, sitting at the appropriate RO, in accordance with applicable laws and regulations. A copy of the notice sent to the Veteran should be associated with the claims folder. After the hearing is conducted, or the Veteran withdraws the hearing request, or he fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

